Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/8/2021 was considered by the examiner.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Independent claims 1 , 11, and 20 describe the abstract idea of collecting, organizing, and interpreting data, determining and applying relationships, and structuring, administering, and monitoring treatment. Specifically, claims 1, 11, and 20 recite:
“collecting multiple patient data points; 
5organizing multiple patient data points; 
interpreting multiple patient data points; 
determining relationships between the multiple patient data points; 
applying relationships between the multiple patient data points by formulating treatment options based on relationships between the multiple patient data points and optionally 10adjusting treatment options based on relationships between the multiple patient data points; 
structuring a treatment protocol based on treatment options; 
monitoring patient response to treatment protocol; 
15wherein the steps of collecting, organizing, interpreting, determining, applying, formulating, adjusting, structuring, are done in view of causal factors of acne and other inflammatory skin conditions; and 
wherein one or more steps of collecting, organizing, interpreting, determining, applying, formulating, adjusting, structuring, monitoring are iterated.”
 managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions). Although the claims contain additional elements outside the scope of the abstract idea, the claims amount to a person or persons following a set of instructions or rules to collect, organize, and interpret data, determine and apply relationships, and structure, administer, and monitor treatment. Therefore, the recited limitations cover a process that, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.	
This judicial exception is not integrated into a practical application. In particular, claims 1, 11, and 29 recite “administering treatment protocol to a patient; and” 
The limitations relating to administering a treatment protocol, however, amount to no more than a recitation of the words "apply it" (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The additional elements also do not amount to an inventive concept, or significantly more than the abstract idea. 
Dependent claims 2-10 and 12-19 do not add “significantly more” to the eligibility their respective parents claims and simply recite a more complex abstraction executed on a generic computer.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually, and therefore, the analysis above applies for claims 2-10 and 12-19 as well.  	
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of 
	Accordingly, claims 1-20 are directed to an abstract idea without significantly more. Therefore claims 1-20 are rejected under 35 U.S.C. § 101.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 11-16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Apte (U.S. Patent Application Publication No. 20170228514), herein referred to as Apte ‘514.
Regarding claim 1, Apte ‘514 teaches a method for the treatment of acne, the method comprising the steps of: 
5collecting multiple patient data points [P 19, 29] (Apte ‘514 teaches collecting samples from a plurality of patients); 
organizing multiple patient data points [P 19, 23-24] (Apte ‘514 teaches sequencing the patient samples, which is interpreted as organizing the patient data points); 
interpreting multiple patient data points [P 19, 23-24] (Apte ‘514 teaches determining microbiome composition datasets from the sequencing data, which is interpreted as interpreted the patient data); 
determining relationships between the multiple patient data points [P 20, 62] (Apte ‘514 teaches generating models based on the collected data, which is interpreted as determining relationships between patient data points); 
applying relationships between the multiple patient data points by formulating treatment 10options based on relationships between the multiple patient data points and optionally adjusting treatment options based on relationships between the multiple patient data points [P 25-26, 31] (Apte ‘514 teaches applying models, which are interpreted as relationships between patient data points, to determine one or more therapy options for a user); 
structuring a treatment protocol based on treatment options [P 34] (Apte ‘514 teaches scheduling daily treatment events, which is interpreted as structuring a treatment protocol, based on the determined therapies); 
administering treatment protocol to a patient [P 81] (Apte ‘514 teaches administering the treatment such as controlling dispensing systems); and 
15monitoring patient response to treatment protocol [P 97] (Apte ‘514 teaches monitoring effectiveness of treatment); 
wherein the steps of collecting, organizing, interpreting, determining, applying, formulating, adjusting, structuring, are done in view of causal factors of acne and other inflammatory skin conditions [P 21] (Apte ‘514 teaches that the method characterizes and recommends therapy for acne and a number of other skin conditions); and 
wherein one or more steps of collecting, organizing, interpreting, determining, applying, 20formulating, adjusting, structuring, monitoring are iterated [Fig. 1A & 1B, P 97] (Apte ‘514 teaches continually performing the above-mentioned steps in order to continually update the model).  
Regarding claim 2, Apte ‘514 teaches the method of Claim 1 wherein the patient data points include one or more of the following: 
one or more patient queries, patient history, medical testing, observation of the patient, examination of the patient, evaluation of the patient, conventional medicine, traditional medicine, complementary medicine, alternative medicine, causal factors of 25acne, and causal factors of inflammatory skin conditions [P 23] (Apte ‘514 teaches that the patient data includes microbiome data and that the skin conditions are caused by related microorganisms).  
	Regarding claim 3, Apte ‘514 may not explicitly teach the method of Claim 2 wherein the patient queries include one or more of the following: 
patient exposure to environmental toxins, patient stress, patient diet, patient digestion, patient antibiotic use, and patient birth control pill use.  
However, Examiner applied art to the “one or more of the following” limitation of “causal factors of inflammatory skin conditions” in parent claim 2, instead of the “one or more patient queries.” Accordingly, any further narrowing of the claimed “patient queries” is not given patentable weight because the examiner applied art to the “causal factors.” That is, because the “patient queries” option was not selected, this claim is not required to be addressed.
Examiner respectfully submits that this limitation is a contingent limitation. The broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04(II).
Regarding claim 4, Apte ‘514 teaches the method of Claim 1 wherein the step of determining relationships between the 30multiple patient data points includes one or more of the following patient data points: 
patient intestinal yeast overgrowth, patient poor digestion, patient leaky gut, patient 79antibiotic usage, patient birth control pill usage, gluten levels in patient diet, sugar levels in patient diet, and fiber levels in patient diet [P 72] (Apte teaches that model generating includes analysis of features derived from sugar and digestive system data).  
Regarding claim 5, Apte ‘514 teaches the method of Claim 1 wherein the step of applying relationships between the multiple patient data points by formulating treatment options includes one or more of the 5following treatment options: 
reducing patient intestinal yeast overgrowth, improving patient digestion, repairing patient leaky gut, reducing patient antibiotic usage, reducing patient birth control pill usage, reducing gluten levels in patient diet, reducing sugar levels in patient diet, increasing fiber levels in patient diet, decreasing ileo-cecal valve backflow, increasing patient liver function [P 90] (Apte teaches that the treatment may include fiber supplements, which is interpreted as increasing fiber levels).  
Regarding claim 6, Apte ‘514 teaches 10the method of Claim 1 wherein the treatment options include on or more of the following: 
reducing patient intestinal overgrowth using one or more of the following: reducing sugar in patient diet, reducing patient junk food diet, and increasing prebiotics in patient diet [P 90] (Apte teaches that the treatment may include prebiotic supplements, which is interpreted as increasing prebiotic in the patient diet).  
Regarding claim 11, the claim is analogous to claim 1, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1. 
Regarding claim 12, the claim is analogous to claim 2, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 2. 
Regarding claim 13, the claim is analogous to claim 3, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 3. 
Regarding claim 14, the claim is analogous to claim 4, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 4. 

Regarding claim 15, the claim is analogous to claim 5, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 5. 

Regarding claim 16, the claim is analogous to claim 6, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 6. 
Regarding claim 20, the claim is analogous to claim 1, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Apte (U.S. Patent Application Publication No. 20170228514), herein referred to as Apte ‘514, in view of Apte (U.S. Patent Application Publication No. 20210074384), herein referred to as Apte ‘384.
Regarding claim 7, Apte ‘514 may not explicitly teach the method of Claim 1 wherein the treatment options include repairing patient leaky gut 15using one or more of the following: reducing gluten in patient diet, reducing incompletely digested foods in patient, reducing patient use of non-steroidal anti-inflammatory drugs, reducing patient use of proton pump inhibitors.  
However, Apte ‘384 teaches the method of Claim 1 wherein the treatment options include repairing patient leaky gut 15using one or more of the following: reducing gluten in patient diet, reducing incompletely digested foods in patient, reducing patient use of non-steroidal anti-inflammatory drugs, reducing patient use of proton pump inhibitors [P 7-8, 36] (Apte ‘384 teaches dietary intake recommendations including those relating to gluten).  
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Apte ‘384 with teaching of Apte ‘514 since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the gluten intake recommendations of the secondary reference(s) for the intake recommendations of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 8, Apte ‘514 may not explicitly teach the method of Claim 1 wherein the treatment options include enhancing patient aldehyde oxidase activity using one or more of the following: low-dose molybdenum salts, 20reducing patient exposure to aldehydes in foods, and reducing patient exposure to aldehydes in patient's environment.  
However, Apte ‘384 teaches the method of Claim 1 wherein the treatment options include enhancing patient aldehyde oxidase activity using one or more of the following: low-dose molybdenum salts, 20reducing patient exposure to aldehydes in foods, and reducing patient exposure to aldehydes in patient's environment [P 10, 48] (Apte ‘384 teaches recommended alcohol intake changes which results in reducing exposure to aldehydes, specifically acetaldehyde).  
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Apte ‘384 with teaching of Apte ‘514 since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the alcohol intake recommendations of the secondary reference(s) for the intake recommendations of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 17, the claim is analogous to claim 7, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 7. 

Regarding claim 18, the claim is analogous to claim 8, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 8. 


Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Apte (U.S. Patent Application Publication No. 20170228514), herein referred to as Apte ‘514, in view of Anderson (U.S. Patent Application Publication No. 20180333356).
Regarding claim 9, Apte ‘514 may not explicitly teach the method of Claim 1 wherein the treatment options include an antiviral combined with at least one or more of the following: an allophycocyanin-rich extract of microalgae, C- phycocyanin-containing mixture of microalgae, and a growth factor-containing mixture 25derived from microalgae such as spirulina and/or chlorella.  
However, Anderson teaches wherein the treatment options include an antiviral combined with at least one or more of the following: an allophycocyanin-rich extract of microalgae, C- phycocyanin-containing mixture of microalgae, and a growth factor-containing mixture 25derived from microalgae such as spirulina and/or chlorella [P 35, 80] (Anderson teaches that treatments for skin conditions may include antiviral agents and extract from chlorella).  
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Anderson with teaching of Apte ‘514 since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the treatments of the secondary reference(s) for the treatments of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 19, the claim is analogous to claim 9, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 9. 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Apte (U.S. Patent Application Publication No. 20170228514), herein referred to as Apte ‘514, in view of Anderson (U.S. s applied to claim 9 above, and further in view of Vlodaver (U.S. Patent Application Publication No. 20150050366).
Regarding claim 10, Apte ‘514 and Anderson teach the method of Claim 9 wherein the microalgae is selected from the group consisting of: spirulina and chlorella [P 80] (Anderson teaches skin condition treatment including chlorella extract).  
Obviousness for combining the teachings of Apte ‘514 and Anderson is discussed above for claim 9 and is incorporated herein. 
Apte ‘514 and Anderson may not explicitly teach:
the antiviral is lauricidin and
However, Vlodaver teaches:
the antiviral is lauricidin [P 58] (Vlodaver teaches monlaurin, which one of ordinary skill in the art would understand as being lauricidin, as a component of skin treatments) and
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Anderson with teaching of Apte ‘514 since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the treatments of the secondary reference(s) for the treatments of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Markinovich (U.S. Patent Application Publication No. 20170246473) teaches systems and methods for managing treatments including those for skin conditions.
Markinovich (U.S. Patent Application Publication No. 20150313532) teaches system and methods for managing and quantifying sun exposure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel F Durnin whose telephone number is (571)272-1244. The examiner can normally be reached Mon-Thurs 7-4, Fri 8-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/R.F.D./Examiner, Art Unit 3626             

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626